Citation Nr: 1730565	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-20 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1965 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for bilateral hearing loss and tinnitus; denied a temporary total evaluation because of treatment requiring convalescence for left hip surgery; and found no new and material evidence had been received to reopen a claim for service connection for a left hip disability.  

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 videoconference hearing.  A transcript of this hearing is of record.

In January 2015, the Board reopened the claim for service connection for a left hip disability; and remanded the claims for service connection for bilateral hearing loss, tinnitus, and a left hip disability, and the claim for a temporary total evaluation for a period of convalescence for left hip surgery for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

In a September 2015 rating decision, the Veteran was granted service connection for right ear hearing loss, tinnitus, and a left hip disability; and granted a temporary total evaluation for a period of convalescence for left hip surgery, issues that had been on appeal.  As these issues have been resolved by a full grant of benefits and the Veteran has not submitted any documents indicating that he is not satisfied with the decision, the Board finds that the issues are no longer part of the current appeal.  See 38 C.F.R. § 19.26(d) (2016).  The claim for service connection for left ear hearing loss remains on appeal, as reflected on the title page.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma during his active duty service.  

2.  Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed left ear sensorineural hearing loss is etiologically related to his military noise exposure.  


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Given the Board's favorable decision in granting service connection for left ear hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.


Service Connection

The Veteran asserts that his current left ear hearing loss developed as a result of his in-service exposure to hazardous noise during boot camp training.  During that training, the Veteran stated that he performed excessive training, including firing M-16 rifles (even at night) on the rifle range and throwing grenades (also around other people who were throwing grenades) without hearing protection.  He testified that he noticed some hearing loss during service, but felt it would not be acceptable to complain.  Following service, the Veteran said that he did not seek treatment for his hearing loss until the 1990's.  In terms of any post-service occupational noise exposure, the Veteran said he worked in retail management, and then five years later, he worked in production for a tire manufacturing company.  The Veteran reported that hearing protection was available, but not needed, according to the tire manufacturing company; he considered the tire manufacturing company to be a low noise environment.  See September 2014 Board hearing transcript.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as other organic disease of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  That presumption is rebuttable by probative evidence to the contrary.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Other organic diseases of the nervous system include sensorineural hearing loss.  See Fountain v. McDonald, 27 Vet. App. 258 (2016).  

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted and § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley, 5 Vet. App. at 159.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Hensley, 5 Vet. App. at 159-60.

The Veteran's DD Form 214 reflects that his military occupational specialty was Medical Corpsman.  It also showed that he received the Marksman Badge (Rifle). 

Service treatment records do not document any complaints, treatment, or diagnosis for hearing problems.  

Audiometric testing conducted at his enlistment and separation does not specify the standards applied.  Nevertheless, based on the dates of the studies at enlistment and separation, the results are presumed to use the American Standards Association (ASA) standards, and therefore must be converted to the current International Standards Organization-American National Standards Institute (ISO-ANSI) standards.  

Upon conversion from ASA to ISO-ANSI, the results of the Veteran's enlistment examination audiometric study, which were shown to be normal for VA purposes, are as follows (with conversion shown in parentheses below):


April 1965 Enlistment Examination 
HERTZ
500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

Upon conversion from ASA to ISO-ANSI, the results of the Veteran's separation examination audiometric study, which were shown to be normal for VA purposes, are as follows (with conversion shown in parentheses below):


April 1965 Enlistment Examination 
HERTZ
500
1000
2000
3000
4000
RIGHT
10 (25)
15 (25)
10 (20)
N/A
15 (20)
LEFT
15 (30)
10 (20)
10 (20)
N/A
10 (15)

VA treatment records document that in October 2007, the Veteran sought treatment for decreased hearing that occurred intermittently.  In a July 2008 VA treatment record, he continued to report problems with his hearing.  At an April 2010 VA audiology consult, the Veteran reported his military and post-service history of noise exposure without the benefit of hearing protection.  Following audiometric testing, the VA audiologist diagnosed the Veteran with moderate to mild bilateral sensorineural hearing loss.  No etiological opinion was provided.  

In October 2010, the Veteran underwent a VA audiological examination.  Upon objective evaluation, including puretone threshold testing, the VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  However, the Board, in its January 2015 remand, found that the VA examiner's opinion was inadequate, as it was based on an inaccurate factual premise.  Therefore, for purposes of this decision, the Board will not discuss the October 2010 VA examiner's opinion as it has already been found to be unreliable.  

The Veteran, in March 2012, submitted an opinion from his private treating physician, Dr. J.P.W.  Based on a review of the Veteran's medical records and several interviews with the Veteran, Dr. J.P.W. opined that the Veteran's bilateral hearing loss was at least as likely as not related to his active duty noise exposure.  No specific rationale for this opinion was provided.

In April 2015, the Veteran was afforded another VA audiological examination.  The VA examiner documented the Veteran's reported history of in-service noise exposure and denial of any post-service occupational and recreational noise exposure.  Upon objective evaluation, including puretone threshold testing, the VA examiner confirmed the Veteran's diagnosis for bilateral sensorineural hearing loss.  Concluding that the Veteran had normal hearing at enlistment and separation during service, but experienced a significant threshold shift within the range of normal at 1000 Hz and 4000 Hz in his right ear, the examiner opined that it was at least as likely as not that his current right ear hearing loss was caused by or a result of his military noise exposure.  The VA examiner found that based on the Veteran's reported history of noise exposure, he would likely have been exposed to noise levels adequate to cause such a shift in hearing loss.  However, regarding his left ear, the VA examiner found that there was no significant threshold shift between the Veteran's enlistment and separation examinations.  Finding no evidence that the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity, the VA examiner opined that it was less likely as not that his current left ear hearing loss was caused by or a result of his military noise exposure.  

Based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise that his currently diagnosed left ear sensorineural hearing loss is etiologically related to his military noise exposure.  

The only favorable opinion of record is the March 2012 opinion from Dr. J.P.W.  Considering that is was based on no rationale, the opinion is deemed conclusory, and thus, provides little probative value.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (most of the probative value of a medical opinion comes from its reasoning, and neither an examination report nor a medical opinion is entitled to any weight if it contains only data and conclusions).

As previously discussed above, the Veteran was granted service connection for right ear hearing loss.  The April 2015 VA examiner relied on the finding that the Veteran's right ear decibel levels had a significant threshold shift from enlistment to separation to establish that it was at least as likely as not that his right ear hearing loss was caused by or the result of military noise exposure.  Nevertheless, the VA examiner found that the same noise exposure that was found adequate to cause the Veteran's right ear hearing loss was not found to be sufficient to result in his left ear hearing loss.  In determining that the Veteran did not undergo a significant threshold shift in his left ear during active duty service, the VA examiner found no basis for concluding his left ear hearing loss was related to his military noise exposure.  Nonetheless, the VA examiner did not offer another explanation for his left ear hearing loss.  Indeed, the VA examiner noted that the Veteran had denied any post-service occupational or recreational noise exposure, which is corroborated by the Veteran's credible testimony to that effect.  On that basis, the Board finds that the April 2015 VA examiner's opinion is inadequate; however, based on a review of the entirety of the lay and medical evidence, the Board concludes that there is sufficient evidence to warrant service connection for left ear hearing loss.  

Considering the lack of any competent and credible evidence that shows that the Veteran had significant post-service noise exposure, the objective findings that establish he has hearing loss bilaterally, and the finding that his military noise exposure was sufficient to cause acoustic trauma in his right ear resulting in hearing loss, the Board concludes that resolving all reasonable doubt in favor of the Veteran, service connection for left ear hearing loss is warranted.  

In summary, the Board finds that the evidence is at least in equipoise that the Veteran's diagnosed left ear hearing loss is etiologically related to his military noise exposure.  Accordingly, the Veteran's service connection claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is granted.  



____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


